Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "and a processor configured to: determine a current fuel usage rate of an engine using the fuel usage map and an output of the engine and/or a generator configured to be driven by the engine" in lines 6-9.  It is unclear how the engine can be driven by itself? Applicant should amend claim 21 to indicate that only the generator is driven by the engine (See applicant’s specification in Para. 0017-0018).  
Claim 21 recites the limitation "determine a current fuel usage rate of an engine" in line 7.  It is unclear if there is another engine other than the “generator/ engine” OR if the “an engine” is the same engine as the “generator/engine”? Applicant should amend claim 21 to indicate whether there is a single engine or multiple engines in accordance with applicant’s specification (See Para. 0015 of applicant’s specification). 

Claim 35 recites the limitation "determining, via a processor, a current fuel usage rate of an engine using the fuel usage map and an output of the engine and/or a generator configured to be driven by the engine" in lines 4-5.  It is unclear how the engine can be driven by itself? Applicant should amend claim 35 to indicate that only the generator is driven by the engine (See applicant’s specification in Para. 0017-0018).  
Claim 35 recites the limitation " determining, via a processor, a current fuel usage rate of an engine" in line 4.  It is unclear if there is another engine other than the “generator/ engine” OR if the “an engine” is the same engine as the “generator/engine”? Applicant should amend claim 35 to indicate whether there is a single engine or multiple engines in accordance with applicant’s specification (See Para. 0015 of applicant’s specification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-29, 31, 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 2006/0090552 A1) in view of Saltsman et al (US 2013/0253782 A1).
With respect to claim 21, As best understood Ziegler et al discloses of a system (Para. 0030; Figure 1), comprising: a fuel level monitoring system 100 (Para. 0030; Figures 1-6) comprising: a memory (i.e. readable and writeable non-volatile recording medium, such as a disk or flash memory; Para. 0053) configured to store a fuel usage information comprising one or more generator outputs and/or engine outputs (Para. 0030; Figures 1-6), each generator output and/or engine output being correlated with a fuel usage rate (Para. 0030; Figures 1-6), and a processor 104 (i.e. remote controller; Para. 0053) configured to: determine a current fuel usage rate of an engine using the fuel usage information and an output of the engine and/or a generator configured to be driven by the engine (Para. 0031, 0042-0048 and 0053; Figures 1-6), and calculate a remaining run time of the engine based on a remaining fuel level and the current fuel usage rate (Para. 0042-0048 and 0053; Figures 1-6).  
Ziegler et al is silent regarding a memory configured to store a fuel usage map; and a processor configured to determine a current fuel usage rate of the engine using the fuel usage map and an output of the engine and/or the generator.
Saltsman et al teaches of a memory 62 configured to store a fuel usage map 88 (Para. 0071, 0074 and 0078-0079; Figures 5-6); and a processor 60 configured to determine a current fuel usage rate of the engine using the fuel usage map 88 and an output of the engine and/or the generator (Para. 0071-0073 and 0098-0101; Figures 5-6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the memory and processor as taught by Ziegler et al by incorporating the memory and processor with fuel usage map as taught by Saltsman et al, thereby providing the determination of the projected fuel economy for the engine/generator.  

With respect to claim 22, Ziegler et al, as applied to claim 21, discloses of a fuel sensor 118 configured to measure the remaining fuel level of a fuel tank 108 configured to supply fuel to the engine 106 (Para. 0030-0032; Figures 1-6).  

With respect to claim 23, Ziegler et al, as applied to claim 21, discloses of an output sensor 110 (i.e. control module) configured to measure the output of the engine and/or generator 106 (Para. 0030; Figures 1-6).  

With respect to claim 24, Ziegler et al, as applied to claim 21, discloses of a display configured to display the remaining run time of the engine 106 calculated by the fuel level monitoring system 100 (Para. 0031; Figures 1-6). 

With respect to claim 26, Ziegler et al, as applied to claim 21, discloses of that the engine 106 (i.e. motor; Para. 0030); and the generator 106 configured to be driven by the engine 106 (Para. 0030; Figures 1-6). 
 
With respect to claim 27, Ziegler et al, as applied to claim 21, discloses of a fuel tank 108 configured to supply fuel to the engine 106 (Para. 0030; Figures 1).  


With respect to claim 28, Ziegler et al discloses of an engine-driven generator 106 comprising: an engine 106 (i.e. motor; Para. 0030; Figures 1-6); a generator 106 configured to be driven by the engine 106 (Para. 0030; Figures 1-6); a fuel tank 108 configured to supply fuel to the engine 106 (i.e. motor; Para. 0030; Figures 1-6); a fuel level monitoring system 100 (Para. 0030; Figures 1-6) comprising: a memory (i.e. readable and writeable non-volatile recording medium, such as a disk or flash memory; Para. 0053) configured to store a fuel usage information comprising one or more generator outputs and/or engine outputs (Para. 0030; Figures 1-6), each generator output and/or engine output being correlated with a fuel usage rate (Para. 0030; Figures 1-6), and a processor 104 (i.e. remote controller; Para. 0053) configured to: determine a current fuel usage rate of an engine using the fuel usage information and an output of the engine and/or a generator (Para. 0031, 0042-0048 and 0053; Figures 1-6), and calculate a remaining run time of the engine 106 based on a remaining fuel level of the fuel tank 108 and the current fuel usage rate (Para. 0042-0048 and 0053; Figures 1-6).  
Ziegler et al is silent regarding a memory configured to store a fuel usage map; and a processor configured to determine a current fuel usage rate of the engine using the fuel usage map and an output of the engine and/or the generator.
Saltsman et al teaches of a memory 62 configured to store a fuel usage map 88 (Para. 0071, 0074 and 0078-0079; Figures 5-6); and a processor 60 configured to determine a current fuel usage rate of the engine using the fuel usage map 88 and an output of the engine and/or the generator (Para. 0071-0073 and 0098-0101; Figures 5-6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the memory and processor as taught by Ziegler et al by incorporating the memory and processor with fuel usage map as taught by Saltsman et al, thereby providing the determination of the projected fuel economy for the engine/generator.  

With respect to claim 29, Ziegler et al, as applied to claim 28, discloses of a fuel sensor 118 configured to measure the remaining fuel level of a fuel tank 108 configured to supply fuel to the engine 106 (Para. 0030-0032; Figures 1-6).  

With respect to claim 31, Ziegler et al, as applied to claim 28, discloses of an output sensor 110 (i.e. control module) configured to measure the output of the engine and/or generator 106 (Para. 0030; Figures 1-6).  

With respect to claim 34, Ziegler et al, as applied to claim 28, discloses of a display configured to display the remaining run time of the engine 106 calculated by the fuel level monitoring system 100 (Para. 0031; Figures 1-6).  

With respect to claim 35, As best understood Ziegler et al disclose of a method, comprising: storing, via memory (i.e. readable and writeable non-volatile recording medium, such as a disk or flash memory; Para. 0053), a fuel usage information comprising one or more generator outputs and/or engine outputs 106 (Para. 0030; Figures 1-6), each generator output and/or engine output 106 being correlated with a fuel usage rate (Para. 0030; Figures 1-6); determining, via a processor 104, a current fuel usage rate of an engine 106 using the fuel usage information and an output of the engine and/or a generator 106 configured to be driven by the engine 106 (Para. 0031, 0042-0048 and 0053; Figures 1-6); calculating, via the processor 104, a remaining run time of the engine 106 based on a remaining fuel level and the current fuel usage rate (Para. 0042-0048 and 0053; Figures 1-6).
 Ziegler et al is silent regarding storing, via memory, a fuel usage map comprising one or more generator outputs and/or engine outputs; determining, via a processor, a current fuel usage rate of an engine using the fuel usage map.
Saltsman et al teaches of storing, via memory, a fuel usage map 88 comprising one or more generator outputs and/or engine outputs (Para. 0071, 0074 and 0078-0079; Figures 5-6); determining, via a processor 60, a current fuel usage rate of an engine using the fuel usage map 88 (Para. 0071-0073 and 0098-0101; Figures 5-6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the memory and processor as taught by Ziegler et al by incorporating the memory and processor with fuel usage map as taught by Saltsman et al, thereby providing the determination of the projected fuel economy for the engine/generator.  

With respect to claim 36, Ziegler et al, as applied to claim 35, discloses of measuring, via a fuel sensor 118, the remaining fuel level of a fuel tank 108 configured to supply fuel to the engine 106 (Para. 0030-0032; Figures 1-6).  

With respect to claim 37, Ziegler et al, as applied to claim 35, discloses of measuring, via an output sensor 110, the output of the engine and/or generator 106 (Para. 0030; Figures 1-6).  

With respect to claim 40, Ziegler et al, as applied to claim 35, discloses of displaying, the remaining run time of the engine 106 (Para. 0031, 0044, 0053; Figures 1-6).
Ziegler et al is silent regarding displaying, via a display screen.
Saltsman et al teaches of displaying, via a display screen 34c (Para. 0048; Figures 5-6).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the display as taught by Ziegler et al by incorporating the display screen as taught by Saltsman et al, thereby allowing the user to analyze and/or review a current/previous analysis of a data set.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 2006/0090552 A1) in view of Saltsman et al (US 2013/0253782 A1) as applied to claim 21 above, and further in view of Leisner et al (US 2008/0047522 A1).
With respect to claim 25, Ziegler et al in view of Saltsman et al, as applied to claim 21, does not explicitly disclose of an alarm, wherein the fuel level monitoring system is configured to activate the alarm when the remaining run time of the engine falls below a predetermined threshold.
Leisner et al teaches of an alarm 64, 65, wherein the fuel level monitoring system 60 is configured to activate the alarm 64, 65 when the remaining run time of the engine falls below a predetermined threshold (Para. 0019-0020; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the alarm for the fuel level monitoring system as taught by Leisner et al, thereby providing the operator notification of the engine prior to disabling and allow the operator to quickly address the engine problem.    

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 2006/0090552 A1) in view of Saltsman et al (US 2013/0253782 A1)  as applied to claim 29 above, and further in view of Perera et al (US 2012/0265429 A1).
With respect to claim 30, Ziegler et al in view of Saltsman et al, as applied to claim 29, does not explicitly discloses that the fuel sensor 118 is further configured to store the remaining fuel level of the fuel tank in memory.  
Perera et al et al teaches that the fuel sensor 155 is further configured to store the remaining fuel level of the fuel tank 135 in memory 125 (Para. 0015-0018); Figures 1-3B)
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the fuel sensor of the fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the fuel sensor as taught by Perera et al, thereby providing a system for determining a fuel consumption of a transportable environmental-control unit.    

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 2006/0090552 A1) in view of Saltsman et al (US 2013/0253782 A1) as applied to claim 28 above, and further in view of Leisner et al (US 2008/0047522 A1).
With respect to claim 32, Ziegler et al in view of Saltsman et al, as applied to claim 28, does not explicitly disclose of an alarm, wherein the fuel level monitoring system is configured to activate the alarm when the remaining run time of the engine falls below a predetermined threshold.
Leisner et al teaches of an alarm 64, 65, wherein the fuel level monitoring system 60 is configured to activate the alarm 64, 65 when the remaining run time of the engine falls below a predetermined threshold (Para. 0019-0020; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the alarm for the fuel level monitoring system as taught by Leisner et al, thereby providing the operator notification of the engine prior to disabling and allow the operator to quickly address the engine problem.    

With respect to claim 33, Ziegler et al in view of Saltsman et al, as applied to claim 32, does not explicitly disclose that the alarm comprises a visual alarm or an auditory alarm.  
Leisner et al teaches that the alarm 64, 65 comprises a visual alarm or an auditory alarm (Para. 0020; Figure 3).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the alarm for the fuel level monitoring system as taught by Leisner et al, thereby providing the operator notification of the engine prior to disabling and allow the operator to quickly address the engine problem.    

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 2006/0090552 A1) in view of Saltsman et al (US 2013/0253782 A1) as applied to claim 35 above, and further in view of Leisner et al (US 2008/0047522 A1).
With respect to claim 38, Ziegler et al in view of Saltsman et al, as applied to claim 35, does not explicitly disclose of activating an alarm when the remaining run time of the engine falls below a predetermined threshold.
Leisner et al teaches of activating an alarm 64, 65 when the remaining run time of the engine falls below a predetermined threshold (Para. 0019-0020; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the alarm for the fuel level monitoring system as taught by Leisner et al, thereby providing the operator notification of the engine prior to disabling and allow the operator to quickly address the engine problem.    

With respect to claim 39, Ziegler et al in view of Saltsman et al, as applied to claim 38, does not explicitly disclose that the alarm comprises a visual alarm or an auditory alarm.  
Leisner et al teaches that the alarm 64, 65 comprises a visual alarm or an auditory alarm (Para. 0020; Figure 3).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify fuel level monitoring system as taught by Ziegler et al in view of Saltsman et al by incorporating the alarm for the fuel level monitoring system as taught by Leisner et al, thereby providing the operator notification of the engine prior to disabling and allow the operator to quickly address the engine problem.    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        05/27/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761